
	
		II
		Calendar No. 670
		109th CONGRESS
		2d Session
		S. 4080
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2006
			Mr. Stevens (for
			 himself, Mr. Ensign, and
			 Ms. Murkowski) introduced the following
			 bill; which was read the first time
		
		
			December 6, 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend title 17, United States Code, with respect to
		  settlement agreements reached with respect to litigation involving certain
		  secondary transmissions of superstations and network stations.
	
	
		1.Amendment of 17 u.s.c.
			 119Section 119(a)(7)(B) is
			 amended by inserting after clause (ii) the following:
			
				The court
				may, at any time, approve a settlement agreement executed after December 1,
				2006, by 1 or more plaintiffs and 1 or more defendants in connection with
				litigation that resulted in the entry of an injunction under clause (i) or (ii)
				of this subparagraph, and may modify such injunction
				accordingly..
		
	
		December 6, 2006
		Read the second time and placed on the
		  calendar
	
